

PROMISSORY NOTE
 
$688,034.70
Rochester, New York
 
August 30, 2011

 
FOR VALUE RECEIVED, the undersigned, PREMIER PACKAGING CORPORATION, a New York
corporation having an office at 6 Framark Drive, Victor, New York 14564
(“Maker”), hereby promises to pay to the order of  RBS CITIZENS, N. A., a
national banking association (“Payee”), at its principal office at 833 Broadway,
Albany, New York  12207 or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of SIX HUNDRED EIGHTY-EIGHT
THOUSAND THIRTY-FOUR AND 70/100 DOLLARS U.S. ($688,034.70), or so much thereof
as may be advanced from time to time, together with interest on the unpaid
principal balance thereon from time to time outstanding, at the LIBOR Rate (as
herein defined) or the Default Rate (as herein defined), as applicable,  and at
the times hereinafter provided.
 
Interest Rate.
 
Certain Definitions
 
“Adjusted LIBOR Rate” means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any LIBOR
Interest Period, a rate per annum determined by dividing (x) the LIBOR Rate for
such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Percentage.
 
 “Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which commercial banks are authorized or required to be closed in
Rochester, New York.
 
“Hedging Contracts” means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.
 
“Hedging Obligations” means, with respect to the Borrower, all liabilities of
the Borrower to the Bank under Hedging Contracts.
 
“Interest Payment Date” means initially, September 30, 2011, and thereafter the
last Business Day of each LIBOR Interest Period.
 
“LIBOR Interest Period” means, relative to any LIBOR Rate Loan:
 
(i)           initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made and ending on (but excluding) the day which
numerically corresponds to such date one month thereafter (or, if such month has
no numerically corresponding day, on the last Business Day of such month); and

 
1

--------------------------------------------------------------------------------

 


(ii)           thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period applicable to such LIBOR Rate Loan and ending
one month thereafter;


provided, however, that
 
 
(a)
LIBOR Interest Periods for LIBOR Rate Loans in connection with which the
Borrower has or may incur Hedging Obligations with the Bank shall be of the same
duration as the relevant periods set under the applicable Hedging Contracts;



 
(b)
if such LIBOR Interest Period would otherwise end on a day which is not a
Business Day, such LIBOR Interest Period shall end on the next following
Business Day unless such day falls in the next calendar month, in which case
such LIBOR Interest Period shall end on the first preceding Business Day; and



no LIBOR Interest Period may end later than the termination of this Note.
 
“LIBOR Rate” means, relative to any LIBOR Interest Period, the offered rate for
deposits of U.S. Dollars in an amount approximately equal to the amount of the
requested LIBOR Rate Loan for a term coextensive with the designated LIBOR
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such LIBOR Interest Period.  If such day is not a London
Banking Day, the LIBOR Rate shall be determined on the next preceding day which
is a London Banking Day.  If for any reason the Bank cannot determine such
offered rate by the British Bankers’ Association, the Bank may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.
 
“LIBOR Rate Margin” means 3.15% per annum.
 
“LIBOR Rate Loan” means any loan or advance the rate of interest applicable to
which is based upon the LIBOR Rate.
 
“LIBOR Reserve Percentage” means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such LIBOR
Interest Period.
 
“London Banking Day” means any day on which dealings in US dollar deposits are
transacted in the London interbank market.
 
 
2

--------------------------------------------------------------------------------

 

 “Maturity Date” means ten (10) years from the date hereof, unless accelerated
sooner pursuant to the terms hereof.
 
Interest Provisions.  Interest on the outstanding principal amount of each LIBOR
Rate Loan, shall accrue during each LIBOR Interest Period at a rate per annum
equal to the sum of the Adjusted LIBOR Rate for such LIBOR Interest Period plus
the LIBOR Rate Margin, and be due and payable on each Interest Payment Date and
on the Maturity Date.   Interest shall be calculated on the actual number of
days elapsed on the basis of 360-day year, including the first date of the
applicable period, to but not including, the date of repayment.
 
Repayment.  Monthly payments of principal shall be due and payable on each
Interest Payment Date and paid in the amounts set forth on Schedule I
hereto.  If not sooner paid, all unpaid principal, all accrued and unpaid
interest, and all other sums due and payable under this Note or any of the other
Loan Documents (as hereinafter defined) shall be due and payable in full on the
Maturity Date.
 
Voluntary Prepayment of LIBOR Rate Loans.  LIBOR Rate Loans may be prepaid upon
the terms and conditions set forth herein.  For LIBOR Rate Loans in connection
with which the Borrower has or may incur Hedging Obligations, additional
obligations may be associated with prepayment, in accordance with the terms and
conditions of the applicable Hedging Contracts.   The Borrower shall give the
Bank, no later than 10:00 a.m., New York City time, at least four (4) Business
Days notice of any proposed prepayment of any LIBOR Rate Loans, specifying the
proposed date of payment of such LIBOR Rate Loans, and the principal amount to
be paid.  Each partial prepayment of the principal amount of LIBOR Rate Loans
shall be in an integral multiple of $10,000.00 and accompanied by the payment of
all charges outstanding on such LIBOR Rate Loans (including the LIBOR Breakage
Fee) and of all accrued interest on the principal repaid to the date of payment.
 
LIBOR Breakage Fee.  Upon: (i) any default by Borrower in making any borrowing
of, conversion into or continuation of any LIBOR Rate Loan following Borrower’s
delivery of a borrowing request or conversion notice hereunder or (ii) any
prepayment of a LIBOR Rate Loan on any day that is not the last day of the
relevant LIBOR Interest Period (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), the Borrower shall pay an
amount (“LIBOR Breakage Fee”), as calculated by the Bank, equal to the amount of
any losses, expenses and liabilities (including without limitation any loss of
margin and anticipated profits) that Bank may sustain as a result of such
default or payment.  The Borrower understands, agrees and acknowledges that: (i)
the Bank does not have any obligation to purchase, sell and/or match funds in
connection with the use of the LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrower has accepted the
LIBOR Rate as a reasonable and fair basis for calculating the LIBOR Breakage Fee
and other funding losses incurred by the Bank.  Borrower further agrees to pay
the LIBOR Breakage Fee and other funding losses, if any, whether or not the Bank
elects to purchase, sell and/or match funds.
 
 
3

--------------------------------------------------------------------------------

 

LIBOR Rate Lending Unlawful.  If the Bank shall determine (which determination
shall, upon notice thereof to the Borrower be conclusive and binding on the
Borrower) that the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline, (whether or not having the force of law)
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for the Bank to make, continue or maintain any LIBOR Rate
Loan as, or to convert any loan into, a LIBOR Rate Loan of a certain duration,
the obligations of the Bank to make, continue, maintain or convert into any such
LIBOR Rate Loans shall, upon such determination, forthwith be suspended until
the Bank shall notify the Borrower that the circumstances causing such
suspension no longer exist, and all LIBOR Rate Loans of such type shall
automatically convert into Prime Rate Loans at the end of the then current LIBOR
Interest Periods with respect thereto or sooner, if required by such law or
assertion.
 
Increased Costs.  If, on or after the date hereof, the adoption of any
applicable law, rule or regulation or guideline (whether or not having the force
of law), or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency: (a) shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System of the United States) against assets of,
deposits with or for the account of, or credit extended by, the Bank or shall
impose on the Bank or on the London interbank market any other condition
affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate Loans; or
(b) shall impose on the Bank any other condition affecting its LIBOR Rate Loans
or its obligation to make LIBOR Rate Loans, and the result of any of the
foregoing is to increase the cost to the Bank of making or maintaining any LIBOR
Rate Loan, or to reduce the amount of any sum received or receivable by the Bank
under this Note with respect thereto, by an amount deemed by the Bank to be
material, then, within 15 days after demand by the Bank, the Borrower shall pay
to the Bank such additional amount or amounts as will compensate the Bank for
such increased cost or reduction.
 
Increased Capital Costs.  If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority affects or would affect the amount of capital required or expected to
be maintained by the Bank, or person controlling the Bank, and the Bank
determines (in its sole and absolute discretion) that the rate of return on its
or such controlling person’s capital as a consequence of its commitments or the
loans made by the Bank is reduced to a level below that which the Bank or such
controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the Bank
to the Borrower, the Borrower shall immediately pay directly to the Bank
additional amounts sufficient to compensate the Bank or such controlling person
for such reduction in rate of return.  A statement of the Bank as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.  In determining such amount, the Bank may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.
 
 
4

--------------------------------------------------------------------------------

 

Taxes.  All payments by the Borrower of principal of, and interest on, LIBOR
Rate Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Bank’s net income or receipts
(such non-excluded items being called “Taxes”).  In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will
 
 
(a)
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 
 
(b)
promptly forward to the Bank an official receipt or other documentation
satisfactory to the Bank evidencing such payment to such authority; and

 
 
(c)
pay to the Bank such additional amount or amounts as is necessary to ensure that
the net amount actually received by the Bank will equal the full amount the Bank
would have received had no such withholding or deduction been required.

 
Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had not such Taxes
been asserted.
 
If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Borrower shall indemnify the Bank for any incremental
Taxes, interest or penalties that may become payable by the Bank as a result of
any such failure.
 
 
5

--------------------------------------------------------------------------------

 

Loan Documents.       The Maker is executing simultaneously or has executed (a)
a Mortgage and Security Agreement (the “Mortgage”) in favor of Payee, (b) an
Assignment of Leases and Rents in favor of Payee, (c) an Indemnity Agreement in
favor of Payee, (d) all Uniform Commercial Code Financing Statements of Maker,
as debtor, in favor of Payee, as secured party, (e) a Guaranty in favor of
Payee, (f) an Amended and Restated Acquisition Term Note from Maker to Payee,
(g) an Amended and Restated Revolving Line Note from Maker to Payee, (h) an
Amended and Restated Standby Term Note from Maker to Payee, (i) an Amended and
Restated Credit Agreement between Maker and Payee, (j) an Amended and Restated
Guaranty and Indemnity Agreement in favor of Payee, (k) the Amended and Restated
Security Agreement, dated as of August 30, 2011 in favor of Payee, (l) each
Hedging Contract and (m) any and all other documents and instruments executed
and/or delivered by Maker or any guarantor in connection with the loan evidenced
by this Note, and all amendments, supplements and replacements thereof
(collectively, the “Loan Documents”).  The indebtedness evidenced by this Note
is secured by certain of the Loan Documents and all of the covenants, conditions
and agreements contained in all of the Loan Documents are hereby made a part of
and incorporated into this Note by this reference.  Reference is hereby made to
the Loan Documents for a description of the security and description of the
collateral (the “Property”) covered thereby, and the rights of Payee and the
obligations of Maker in respect thereto, but neither this reference to the Loan
Documents nor any provisions thereof shall affect or impair the obligation of
Maker to pay the principal and interest of this Note and all other sums or
charges hereunder when due and payable in accordance with the terms and
conditions hereof.
 
Cross-Default. A default under this Note shall, at the option of Payee, also
constitute a default under any or all of the other Loan Documents.  In addition
to, and not in limitation of, the foregoing, a default under any or all of the
other Loan Documents shall, at the option of Payee, constitute a default under
this Note.
 
Waiver of Marshalling of Assets.       Maker hereby waives for itself and, to
the fullest extent not prohibited by applicable law, for any subsequent lienor,
any right Maker may now or hereafter have under the doctrine of marshalling of
assets or otherwise which would require Payee to proceed against certain
property covered by any of the Loan Documents before proceeding against any
other property covered by any of the Loan Documents.  Payee shall have the right
to proceed, in its sole discretion, against the property secured by any of the
Loan Documents in such order and in such portions as Payee may determine,
without regard to the adequacy of value or other liens on any such property, and
any such action shall not in any way be considered as a waiver of any of the
rights, benefits, liens or security interests created by any of the Loan
Documents.
 
Default Interest.       Maker hereby agrees that in the event any payment due
hereunder is not paid when due or the entire indebtedness evidenced by this Note
is not paid when due, then the rate of interest on this Note, at the election of
Payee, without notice or demand, which is hereby expressly waived, shall be
increased, as determined in Payee’s sole discretion, by a rate of up to four (4)
percentage points plus the interest rate otherwise applicable on the Loan or the
highest rate for which the parties may agree under applicable law, whichever is
less (the “Default Rate”).  Maker shall be obligated thereafter to pay interest
on the then unpaid principal balance of this Note at the Default Rate, to be
computed from the due date through and including the date of actual receipt of
the overdue payment, whether a monthly payment or the entire
indebtedness.  Nothing herein shall be construed as an agreement or privilege to
accelerate or extend the date of the payment of any installment of, or the
entire indebtedness, nor as a waiver of any other right or remedy accruing to
Payee by reason of any such default.
 
 
6

--------------------------------------------------------------------------------

 

Late Charge.       In the event that any regularly scheduled monthly payment of
interest or principal and interest, as the case may be, as herein provided,
shall not be received by Payee within ten (10) days after the date such payment
is due as herein provided, Payee shall have the right, at its sole option and
without notice to Maker, such notice being expressly waived hereby, to assess
Maker a late payment charge equal to the greater of $35.00 or  in the amount of
Five Cents U.S. ($.05) for each dollar ($1.00) of such overdue monthly
installment, which shall become immediately due to Payee as agreed compensation
to Payee for the additional costs and expenses reasonably expected to be
incurred by Payee by reason of such nonpayment, such as in contacting Maker and
arranging for and processing remedial payment.  Maker acknowledges that the
exact amount of such costs and expenses may be difficult, if not impossible, to
determine with certainty, and further acknowledges and confesses the amount of
such charge to be a consciously considered, good faith estimate of the actual
damage to Payee by reason of such default.  The payment of such late charge
shall be secured by the Loan Documents, shall be payable on demand, but in any
event not later than the due date of the next regularly scheduled monthly
payment hereunder, and shall apply only to monthly installments due and payable
hereunder prior to any acceleration by Payee of the indebtedness evidenced
hereby.  Whether or not expressed, this election shall not impair the Payee’s
further right to interest on the unpaid amount at the Default Rate from the date
such payment was due through the date of actual payment.
 
Default.       Upon any of the following events, at the election of Payee, the
entire unpaid principal balance of the indebtedness evidenced hereby, together
with all accrued but unpaid interest thereon at the Default Rate and all other
sums or charges due hereunder or secured by or required to be paid by Maker
under any of the Loan Documents, shall become immediately due and payable:
 
(a)  If Maker fails to pay any sum required to be paid by Maker on or before the
date such payment is due as herein provided;
 
(b)  If Maker or any guarantor breaches any covenant or agreement herein or in
any of the other Loan Documents, and such failure remains uncorrected at the
expiration of any applicable grace period provided for in the Loan Documents;
 
(c)  If in any creditor’s proceeding Maker shall consent to the appointment of a
receiver or trustee for the property encumbered by any of the Loan Documents;
 
(d)  If any order, judgment or decree shall be entered, without the consent of
the Maker, upon an application of a creditor approving the appointment of a
receiver or trustee for the property encumbered by any of the Loan Documents,
and any such order, judgment, decree, or appointment shall not be dismissed or
stayed with appropriate appeal bond within sixty (60) days following the entry
or rendition thereof;
 
(e)  If the Maker or any guarantor (i) makes a general assignment for the
benefit of creditors, (ii) fails to pay its debts generally as such debts become
due, (iii) is found to be insolvent by a court of competent jurisdiction,
(iv) voluntarily files a petition in voluntary bankruptcy or a petition or
answer seeking a readjustment of debts under any federal bankruptcy law, or
(v) has any such petition filed against the Maker or such guarantor which is not
vacated or dismissed within sixty (60) days after the filing thereof;
 
 
7

--------------------------------------------------------------------------------

 

(f)  If Maker or any guarantor, shall for any reason cease to exist, die,
participate or agree to participate in any merger, consolidation or other
absorption, assign or otherwise transfer or disposes of all or substantially all
of his, her or its assets, make or permit what might be a fraudulent transfer or
fraudulent conveyance of any of his, her or its assets, make any bulk sale, send
any notice of any intended bulk sale.
 
(g)  If Maker shall default in the performance of any other mortgage, note,
debt, security interest or encumbrance given by Maker in favor of Payee or Maker
defaults in the performance of any other mortgage, note, debt, security interest
or encumbrance in favor of a third party that results in the acceleration of any
such mortgage, note or debt.
 
Notice of such election by Payee is hereby expressly waived as part of the
consideration for this loan. Nothing contained herein shall be construed to
restrict the exercise of any other rights or remedies granted to Payee hereunder
or under any of the other Loan Documents upon the failure of Maker to perform
any provision hereof or of any of the other Loan Documents.  No failure by Payee
to exercise any right hereunder or under any of the other Loan Documents shall
be construed as a waiver of the right to exercise the same or any other right at
any time or from time to time thereafter.
 
Payee’s Costs.  If this Note is not paid when due, whether at maturity or by
acceleration, Maker promises to pay all costs of collection incurred by Payee,
including without limitation, reasonable attorneys’ fees to the fullest extent
not prohibited by applicable law, and all expenses incurred in connection with
the protection or realization of any collateral, whether or not suit is filed
hereon or on any instrument granting a security interest.
 
Waiver.       Maker hereby waives demand, presentment for payment, protest,
notice of protest, notice of nonpayment and any and all lack of diligence or
delays in collection or enforcement of this Note or the other Loan Documents,
and expressly consents to any extension of time of payment hereof, release of
any party primarily or secondarily liable hereunder or of any of the security
for this Note, acceptance of other parties to be liable for any of the
indebtedness evidenced hereby or under the other Loan Documents or of other
security therefor, or any other indulgence or forbearance which may be made,
without notice to any party and without in any way affecting the liability of
any party.  The Maker hereby waives, in favor of the holder hereof, any and all
rights of contribution, subrogation, exoneration and any similar rights and
interest so long as any amount evidenced by this Note, together with any
additional amount secured by any of the Loan Documents, remains unpaid.
 
Defined Terms.  The term “Maker” as used herein shall include the undersigned,
its successors (including successors in interest to the Property) and assigns;
the term “Payee” as used herein shall include RBS Citizens, N.A., its successors
and assigns, and each subsequent holder of this Note from time to time, the term
“Deposit Accounts” shall mean Account No. 4009651074 and the term “Closing”
shall mean that day on which this Note is executed.
 
 
8

--------------------------------------------------------------------------------

 

Forfeiture.       Maker hereby further expressly represents and warrants to
Payee that it has not committed any act or omission affording the federal
government or any state or local government the right and/or remedy of
forfeiture as against any of the property described in any of the Loan
Documents, or any part thereof, or any monies paid in performance of its
obligations under this Note or under any of the other Loan Documents.  Maker
hereby covenants and agrees not to commit, permit, or suffer to exist any act or
omission affording such right and/or remedy of forfeiture.  In furtherance
thereof, the Maker hereby indemnifies Payee and agrees to defend and hold Payee
harmless from and against any loss, damage or other injury, including, without
limitation, attorneys’ fees and expenses to the fullest extent not prohibited by
applicable law, and all other costs and expenses incurred by Payee in preserving
its liens, security interests and other rights and interests in any of the
property encumbered by any of the Loan Documents in any proceeding or other
governmental action asserting forfeiture thereof, by reason of, or in any manner
resulting from, the breach of the covenants and agreements or the warranties and
representations set forth in the preceding sentence.  Without limiting the
generality of the foregoing, the filing of formal charges or the commencement of
proceedings against the Maker, Payee, any guarantor, any property or collateral
encumbered by any of the Loan Documents under any federal or state law in
respect of which forfeiture of such property or any part thereof or of any
monies paid in performance of the Maker’s obligations under the Loan Documents
is a potential result, shall, at the election of the Payee in its absolute
discretion, constitute a default hereunder without notice or opportunity to
cure.
 
Governing Law.  This Note shall be construed and enforced according to, and
governed by, the laws of the State of New York.
 
WAIVER OF JURY TRIAL.  MAKER HEREBY, AND PAYEE BY ITS ACCEPTANCE HEREOF, EACH
WAIVE THE RIGHT OF A JURY TRIAL IN EACH AND EVERY ACTION ON THIS NOTE OR ANY OF
THE OTHER LOAN DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT ANY ISSUES OF
FACT IN ANY SUCH ACTION ARE MORE APPROPRIATELY DETERMINED BY THE COURTS;
FURTHER, MAKER HEREBY CONSENTS AND SUBJECTS ITSELF TO THE JURISDICTION OF COURTS
OF THE STATE OF NEW YORK AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
TO THE VENUE OF SUCH COURTS IN THE COUNTY IN WHICH THE PROPERTY IS LOCATED.
 
Notices.       Except for any notice required under applicable law to be given
in another manner, any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be in writing
and shall be deemed to have been properly given (a) if hand delivered or if sent
by telecopy, effective upon receipt, or (b) if delivered by overnight courier
service, effective on the day following delivery to such courier service, or (c)
if mailed by United States registered or certified mail, postage prepaid, return
receipt requested, effective two (2) days after deposit in the United States
mails; addressed in each case as follows:
 
If to Maker:          Premier Packaging Corporation
6 Framark Drive
Victor, New York 14564
 
 
9

--------------------------------------------------------------------------------

 

           If to Payee:              RBS Citizens, N.A.
833 Broadway
Albany, NY  12207
Attn:  Jeffrey Morse
 
or at such other address or to such other addressee as the party to be served
with notice may have furnished in writing to the party seeking or desiring to
serve notice as a place for the service of notice.
 
Cumulative Rights.  No delay on the part of the holder of this Note in the
exercise of any power or right under this Note or any of the other Loan
Documents or under any other instrument executed pursuant hereto, shall operate
as a waiver thereof, nor shall a single or partial exercise of any other power
or right.  Enforcement by the holder of this Note or any security for the
payment thereof shall not constitute any election by it of remedies so as to
preclude the exercise of any other remedy available to it.
 
Liability; Binding Effect.  If the Maker consists of more than one person or
party the obligations and liabilities of each such person or party hereunder
shall be joint and several.  This Note shall be the obligation of the Maker, and
shall be binding upon its personal representatives, successors and permitted
assigns, whether expressed or not.
 
Covenants.
 
The following covenants shall be maintained at all times during the term of the
Loan and shall be annually tested and/or reviewed by the Bank:
 
 
(a)
Maker shall not make any loans or advances to any individual, partnership,
corporation, limited liability company, trust or other organization or person,
including without limitation, its officers and employees; provided, however,
that Maker may make advances to its employees, including its officers, with
respect to expenses incurred or to be incurred by such employees in the ordinary
course of business which expenses are reimbursable by Maker; and provided
further, however, that Maker may extend credit in the ordinary course of
business in accordance with customary trade practices.

 
 
(b)
On a consolidated basis, Maker shall maintain a minimum Fixed Charge Coverage
Ratio of 1.15 to 1.0, reported on a rolling four quarter basis commencing with
the quarter ending September 30, 2011.  The “Fixed Charge Coverage Ratio” shall
be (a) the sum of Maker’s EBITDA plus rent expense minus distributions and loans
and/or advances to any related individual, partnership, corporation, limited
liability company, trust or other organization or person to (b) current
maturities long term debt plus cash interest expense plus current maturities of
capital leases plus rent expense plus cash capital expenditures paid or required
to be paid during the applicable period.

 
 
10

--------------------------------------------------------------------------------

 

 
(c)
Maker shall maintain at all times a maximum Total Liabilities to Tangible Net
Worth ratio of 3.0 to 1.0, reported on a rolling four quarter basis commencing
with the quarter ending September 30, 2011, according to GAAP.  The “Total
Liabilities” shall mean the sum of all liabilities shown on the Borrower’s
balance sheet as of the applicable date of determination, determined in
accordance with GAAP including without limitation subordinated debt.  The
“Tangible Net Worth” shall mean, as of the date of determination thereof, Total
Assets, excluding all intangible assets (as classified in accordance with GAAP),
and all obligations owed from affiliates or employees, less Total Liabilities.

 
 
(d)
Maker shall maintain at all times a minimum current ratio of 1.25 to 1.0,
reported on a rolling four quarter basis commencing with the quarter ending
September 30, 2011.

 
 
(e)
Maker shall maintain primary deposit accounts with Payee and each payment made
on an Interest Payment Date shall be made by automatic debit from such primary
deposit accounts.

 
 
(f)
Each general liability and property damage insurance policy with respect to the
Mortgaged Property shall name Payee as mortgagee and loss payee thereunder.

 
 
(g)
Maker shall not make any distributions or apply any of its property or assets to
distributions or set apart any sum or asset for the purpose of distributions
without the explicit written consent of the Payee, such consent to be exercised
in the Payee’s sole discretion; provided, however, if Maker and the Property is
in compliance with all covenants and reporting requirements and is not in
default under any Loan Documents, Maker shall be permitted to make a
distribution to Document Security Systems, Inc. in the amount of any excess of
revenues over expenses, based on a budget agreed to between Maker and Payee.

 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has executed this Note as of the date first
indicated above.
 

 
PREMIER PACKAGING CORPORATION
     
By:  /s/ Philip Jones
 
Name: Philip Jones
 
Title: Secretary & Treasurer

 
 
12

--------------------------------------------------------------------------------

 